Sullivan, J.
Defendant appeals by leave granted one of the conditions of her lifetime probation sentence, imposed after she pled guilty to possession with intent to deliver more than 50 grams but less than 225 grams of a mixture containing cocaine. MCL 333.7401(2) (a)(iii); MSA 14.15(7401)(2)(a)(iii). The probation condition which she appeals is, "[y]ou shall not associate with persons having a criminal record, namely, Mitchell Valdez.” Mitchell Valdez is the father of defendant’s child. She argues that a lifetime prohibition of contact with another person constitutes cruel and unusual punishment.
According to defendant’s statement at the plea hearing, Mitchell Valdez was her boyfriend at the time of the offense. She knew that he was selling drugs out of her apartment but, because of her romantic involvement with him, did nothing to stop him or turn him over to the police. Apparently, defendant was not involved with the actual selling of the drugs. Defendant had no prior record, has been through school and was employed. She has a small daughter, fathered by Mr. Valdez. *713Mr. Valdez is apparently serving a twenty- to thirty-year imprisonment sentence for possession with intent to deliver more than 225 grams but less that 650 grams of a mixture containing cocaine.
The court sentenced defendant to probation for life, which, at the time pertinent to this case, was allowed by the statute for this offense. As noted above, one of the conditions of her probation was that she have no contact with Mr. Valdez.
A sentencing judge is accorded wide discretion in setting conditions of probation. People v Gonyo, 173 Mich App 716, 718; 434 NW2d 223 (1988); People v Graber, 128 Mich App 185, 190, 191; 339 NW2d 866 (1983), lv den 419 Mich 880 (1984). Only if the conditions are unlawful will the judge’s determination be disturbed. Id., p 191; People v Winquest, 115 Mich App 215, 220; 320 NW2d 346 (1982). While there is no ultimate catalog of legal or illegal terms, People v Johnson, 92 Mich App 766, 768; 285 NW2d 453 (1979), and the Legislature did not define what constitutes a "lawful” term of probation, People v Branson, 138 Mich App 455, 458; 360 NW2d 614 (1984); MCL 771.3(4); MSA 28.1133(4), there must be a rational relationship between the restriction and rehabilitation, Johnson, supra; Branson, supra.
In Graber, supra, this Court considered whether a probation condition which prohibited the defendant from seeing his wife without the permission of his probation officer was unlawful. The defendant asserted that the condition unnecessarily burdened his constitutional right to privately conduct his marital and family affairs. This Court found the condition lawful. However, the wife had requested the court’s aid in protecting her from defendant, the condition imposed was not an absolute prohibition, as is the one imposed in this case, *714and it was not a lifetime prohibition. On the other hand, the instant defendant and Valdez are not married and do not have the constitutional or statutory rights marriage invokes.
The prohibition of association with a person with a criminal record is not an unusual condition of probation. Usually, this condition bears a rational relationship to a defendant’s rehabilitation, and generally would be considered lawful. It is clear in the present case that the sentencing court considered Valdez to be a bad influence on defendant, since she had never been in trouble before she met him. However, the condition of nonassociation here carries two factors which make it particularly onerous: (1) Valdez is the father of defendant’s young child, and (2) the condition is for defendant’s lifetime. We do not believe that this condition will necessarily bear a rational relationship to defendant’s rehabilitation through her entire lifetime. Thus, under MCR 7.216(A)(1), we amend this condition on the order of probation to read, "you shall not associate with Mitchell Valdez until further order of the court.” When the sentencing court determines that there is no longer a rational relationship between this condition and defendant’s rehabilitation, it shall remove the condition.
Reversed and remanded. We do not retain jurisdiction.
Michael J. Kelly, P.J., concurred.